DISTRIBUTION AGREEMENT Congressional Effect Family of Funds THIS DISTRIBUTION AGREEMENT (the “Agreement”) is made as of the 5th day of May 2008 by and among the Congressional Effect Family of Funds (the “Fund”), a Delaware Statutory Trust, Congressional Effect Management, LLC, a Delaware limited liability company (the “Adviser”), and Matrix Capital Group, Inc. (the “Distributor”), a New York corporation. WITNESSETH THAT: WHEREAS, the Fund is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”) and has registered its shares of beneficial interest (the “Shares”) under the Securities Act of 1933, as amended (the “1933 Act”) in one or more distinct series of Shares (the “Portfolio” or “Portfolios”); WHEREAS, the Adviser has been appointed investment adviser to the Fund; WHEREAS, the Distributor is a broker-dealer registered with the U.S. Securities and Exchange Commission (the “SEC”) and a member in good standing of the Financial Industry Regulatory Authority, Inc. (the “FINRA”); and WHEREAS, the Fund, the Adviser and the Distributor desire to enter into this Agreement pursuant to which the Distributor will provide distribution services to the Portfolios of the Fund identified on Schedule A, as may be amended from time to time, on the terms and conditions hereinafter set forth. NOW, THEREFORE, in consideration of the premises and mutual covenants contained in this Agreement, the Fund, the Adviser and the Distributor, intending to be legally bound hereby, agree as follows: 1.Appointment of Distributor.The Fund hereby appoints the Distributor as its agent for the distribution of the Shares, and the Distributor hereby accepts such appointment under the terms of this Agreement.The Fund shall not sell any Shares to any person except to fill orders for the Shares received through the Distributor; provided, however, that the foregoing exclusive right shall not apply: (i) to Shares issued or sold in connection with the merger or consolidation of any other investment company with the Fund or the acquisition by purchase or otherwise of all or substantially all of the assets of any investment company or substantially all of the outstanding shares of any such company by the Fund; (ii) to Shares which may be offered by the Fund to its shareholders for reinvestment of cash distributed from capital gains or net investment income of the Fund; or (iii) to Shares which may be issued to shareholders of other funds who exercise any exchange privilege set forth in the Fund's Prospectus.Notwithstanding any other provision hereof, the Fund may terminate, suspend, or withdraw the offering of the Shares whenever, in its sole discretion, it deems such action to be desirable, and the Distributor shall process no further orders for Shares after it receives notice of such termination, suspension or withdrawal. 2.Fund Documents.The Fund has provided the Distributor with properly certified or authenticated copies of the following Fund related documents in effect on the date hereof: the Fund's organizational documents, including Articles of Incorporation and by-laws; the Fund's Registration Statement on Form N-1A, including all exhibits thereto; the Fund's most current Prospectus and Statement of Additional Information; and resolutions of the Fund's Board of Trustees authorizing the appointment of the Distributor and approving this Agreement.The Fund shall promptly provide to the Distributor copies, properly certified or authenticated, of all amendments or supplements to the foregoing.The Fund shall provide to the Distributor copies of all other information which the Distributor may reasonably request for use in connection with the distribution of Shares, including, but not limited to, a certified copy of all financial statements prepared for the Fund by its independent public accountants.The Fund shall also supply the Distributor with such number of copies of the current Prospectus, Statement of Additional Information and shareholder reports as the Distributor shall reasonably request. 3.Distribution Services.The Distributor shall sell and repurchase Shares as set forth below; subject to the registration requirements of the 1933 Act and the rules and regulations thereunder, and the laws governing the sale of securities in the various states (“Blue Sky Laws”): a. The Distributor, as agent for the Fund, shall sell Shares to the public against orders therefore at the public offering price, as determined in accordance with the Fund’s then current Prospectus and Statement of Additional Information. The sales load paid to the Distributor will be disbursed by the Distributor to i) the selling broker/dealer according to the schedule in the then current prospectus; and ii) the retained commissions to the wholesaler responsible for the broker/dealer relationship; and iii) any remaining amounts shall be applied to the Fund’s 12b-1 eligible distribution expenses b. The net asset value of the Shares shall be determined in the manner provided in the then current Prospectus and Statement of Additional Information.The net asset value of the Shares shall be calculated by the Fund or by another entity on behalf of the Fund.The Distributor shall have no duty to inquire into or liability for the accuracy of the net asset value per Share as calculated. c. Upon receipt of purchase instructions, the Distributor shall transmit such instructions to the Fund or its transfer agent for registration of the Shares purchased. d. The Distributor shall also have the right to take, as agent for the Fund, all legally permissible actions that, in the Distributor's judgment, are necessary to effect the distribution of Shares. e. Nothing in this Agreement shall prevent the Distributor or any “affiliated person” from buying, selling or trading any securities for its or their own account or for the accounts of others for whom it or they may be acting; provided, however, that the Distributor expressly agrees that it shall not for its own account purchase any Shares of the Fund except for investment purposes and that it shall not for its own account sell any such Shares except for redemption of such Shares by the Fund, and that it shall not undertake activities which, in its judgment, would adversely affect the performance of its obligations to the Fund under this Agreement. f. The Distributor, as agent for the Fund, shall repurchase Shares at such prices and upon such terms and conditions as shall be specified in the Prospectus. 4.Distribution Support Services.In addition to the sale and repurchase of Shares, the Distributor shall perform the distribution support services set forth on Schedule B attached hereto, as may be amended from time to time.Such distribution support services shall include: Review of sales and marketing literature and submission to the FINRA; FINRA record keeping; and quarterly reports to the Fund's Board of Trustees.Such distribution support services may also include: fulfillment services, including telemarketing, printing, mailing and follow-up tracking of sales leads; and licensing Adviser or Fund personnel as registered representatives of the Distributor and related supervisory activities. 5.Reasonable Efforts.The Distributor shall use all reasonable efforts in connection with the distribution of Shares.The Distributor shall have no obligation to sell any specific number of Shares and shall only sell Shares against orders received therefore.The Fund shall retain the right to refuse at any time to sell any of its Shares for any reason deemed adequate by it. 6.Compliance.In furtherance of the distribution services being provided hereunder, the Distributor and the Fund agree as follows: a. The Distributor shall comply with the Rules of Conduct of the FINRA and the securities laws of any jurisdiction in which it sells, directly or indirectly, Shares. b. The Distributor shall require each dealer with whom the Distributor has a selling agreement to conform to the applicable provisions of the Fund's most current Prospectus and Statement of Additional Information c. The Fund agrees to furnish to the Distributor sufficient copies of any agreements, plans, communications with the public or other materials it intends to use in connection with any sales of Shares in a timely manner in order to allow the Distributor to review, approve and file, if required, such materials with the appropriate regulatory authorities and obtain clearance for use.The Fund agrees not to use any such materials until so filed and cleared for use by the Distributor and if required, by the FINRA or other appropriate authority. d. The Distributor, at its own expense, shall qualify as a broker or dealer, or otherwise, under all applicable Federal or state laws required to permit the sale of Shares in all states and territories of the U.S. e. The Distributor shall not, in connection with any sale or solicitation of a sale of the Shares, make or authorize any representative, service organization, broker or dealer to make, any representations concerning the Shares except those contained in the Fund's most current Prospectus covering the Shares and in communications with the public or sales materials approved by the Distributor as information supplemental to such Prospectus. 7.Expenses. a. The Fund shall bear the following expenses: preparation, setting in type, and printing of sufficient copies of the Prospectus and Statement of Additional Information for distribution to existing shareholders; preparation and printing of reports and other communications to existing shareholders; distribution of copies of the Prospectus, Statement of Additional Information and all other communications to existing shareholders; registration of the Shares under the Federal securities laws; qualification of the Shares for sale in the jurisdictions mutually agreed upon by the Fund and the Distributor; transfer agent/shareholder servicing agent services; supplying information, prices and other data to be furnished by the Fund under this Agreement; and any original issue taxes or transfer taxes applicable to the sale or delivery of the Shares or certificates therefore. b. To the extend permitted under a plan adopted pursuant to rule 12b-1 or otherwise permitted under the 1940 Act, the Fund shall pay expenses incident to the sale and distribution of the Shares sold hereunder, including, without limitation: printing and distributing copies of the Prospectus, Statement of Additional Information and reports prepared for use in connection with the offering of Shares for sale to the public; advertising in connection with such offering, including public relations services, sales presentations, media charges, preparation, printing and mailing of advertising and sales literature; data processing necessary to support a distribution effort; distribution and shareholder servicing activities of broker-dealers and other financial institutions; filing fees required by regulatory authorities for sales literature and advertising materials; any additional out-of-pocket expenses incurred in connection with the foregoing and any other costs of distribution.The Adviser shall be responsible for any of the foregoing expenses that the Fund is ineligible to pay under the 1940 Act provided the Adviser preapproved the expense. 8.Compensation.For the distribution and distribution support services provided by the Distributor pursuant to the terms of the Agreement, the Fund shall pay to the Distributor the compensation set forth in Schedule A attached hereto, which schedule may be amended from time to time.The Fund shall also reimburse the Distributor for its out-of-pocket expenses related to the performance of its duties hereunder, including, without limitation, telecommunications charges, postage and delivery charges, record retention costs, reproduction charges and traveling and lodging expenses incurred by officers and employees of the Distributor.The Fund shall pay the Distributor's monthly invoices for distribution fees and out-of-pocket expenses within ten days of the respective month-end.If this Agreement becomes effective subsequent to the first day of the month or terminates before the last day of the month, the Fund shall pay to the Distributor a distribution fee that is prorated for that part of the month in which this Agreement is in effect.All rights of compensation and reimbursement under this Agreement for services performed by the Distributor up to the termination date shall survive the termination of this Agreement. 9.Use of Distributor's Name.The Fund shall not use the name of the Distributor or any of its affiliates in the Prospectus, Statement of Additional Information, sales literature or other material relating to the Fund in a manner not approved prior thereto in writing by the Distributor; provided, however, that the Distributor shall approve all uses of its and its affiliates' names that merely refer in accurate terms to their appointments or that are required by the Securities and Exchange Commission (the “SEC”) or any state securities commission; and further provided, that in no event shall such approval be unreasonably withheld. 10.Use of Fund's Name.Neither the Distributor nor any of its affiliates shall use the name of the Fund or materials relating to the Fund on any forms (including any checks, bank drafts or bank statements) for other than internal use in a manner not approved prior thereto by the Fund; provided, however, that the Fund shall approve all uses of its name that merely refer in accurate terms to the appointment of the Distributor hereunder or that are required by the SEC or any state securities commission; and further provided, that in no event shall such approval be unreasonably withheld. 11.Liability of Distributor.The duties of the Distributor shall be limited to those expressly set forth herein, and no implied duties are assumed by or may be asserted against the Distributor hereunder.The Distributor shall not be liable for any error of judgment or mistake of law or for any loss suffered by the Fund in connection with the matters to which this Agreement relates, except to the extent of a loss resulting from willful misfeasance, bad faith or negligence, or reckless disregard of its obligations and duties under this Agreement.As used in this Section 11 and in Section 12 (except the second paragraph of Section 12), the term “Distributor” shall include directors, officers, employees and other agents of the Distributor. 12.Indemnification of Distributor.The Fund shall indemnify and hold harmless the Distributor against any and all liabilities, losses, damages, claims and expenses (including, without limitation, reasonable attorneys' fees and disbursements and investigation expenses incident thereto) which the Distributor may incur or be required to pay hereafter, in connection with any action, suit or other proceeding, whether civil or criminal, before any court or administrative or legislative body, in which the Distributor may be involved as a party or otherwise or with which the Distributor may be threatened, by reason of the offer or sale of the Fund shares prior to the effective date of this Agreement. Any director, officer, employee, shareholder or agent of the Distributor who may be or become an officer, director, employee or agent of the Fund, shall be deemed, when rendering services to the Fund or acting on any business of the Fund (other than services or business in connection with the Distributor's duties hereunder), to be rendering such services to or acting solely for the Fund and not as a director, officer, employee, shareholder or agent, or one under the control or direction of the Distributor, even though receiving a salary from the Distributor. The Fund agrees to indemnify and hold harmless the Distributor, and each person who controls the Distributor within the meaning of Section 15 of the 1933 Act, or
